Citation Nr: 1550969	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from October 1958 to March 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied service connection for a mental disorder.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The October 2014 VA mental examination report reflects that the Veteran reported that he received monthly treatment from a private provider, "Dr. Smith."  There is no indication in the claims file if records from this provider have been sought.  

In December 2014, the psychologist who had provided the October 2014 examination stated that it was beyond her professional competence to opine on whether the service-connected asthma aggravated his acquired mental disorder, including because a pre-service connection baseline for the asthma has not been established.  She recommended examination by a pulmonologist or other person qualified to render the opinion.  VA generally has a duty to provide further examinations recommended by a VA examiner.  Green v. Derwinski, 1 Vet.App. 121, 123-124 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to authorize VA to obtain records of his treatment by Dr. Smith or provide the records himself.

2.  After obtaining available records, afford the Veteran an examination by a pulmonologist or similarly qualified physician.  

The examiner should opine whether there is at least a 50-percent probability that the Veteran's current acquired mental disorder is aggravated, that is chronically worsened, the currently diagnosed acquired mental disorder by asthma  

If aggravation is found, the examiner should opine whether there is medical evidence created prior to the aggravation or at any time between the onset of aggravation and current level of disability that shows a baseline of the psychiatric disability prior to aggravation.

If the requested opinion cannot be provided without resort to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is medical evidence, which if obtained would enable the opinion to be provided.

3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC).  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

